Exhibit 10.16
PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (this “Agreement”) is made and entered
into as of the Effective Date set forth herein, by and between FORTIS
COMMUNITIES-AUSTIN, L.P., a Delaware limited partnership (“Seller”), and CIRRUS
LOGIC, INC., a Delaware corporation (“Purchaser”). For the mutual promises
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Seller and Purchaser
agree as follows:
     1. Land and Property. Subject to the terms and conditions set forth herein,
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
and accept from Seller, that certain real property in Travis County, Texas (the
“Land”) consisting of approximately 70,089 square feet, locally known as 800
West 6th Street Austin, Texas, and legally described as follows:

     
Tract 1:
  Lots 1-5, J.H. Robinson’s Subdivision of a Part of Outlot No. 1, Division E, a
subdivision in Travis County, Texas, according to the map or plat thereof in
Volume 1, Page 28B of the Plat Records of Travis County, Texas.
 
   
Tract 2:
  the South 90 feet of Lot 6, J.H. Robinson’s Subdivision of a Part of Outlot
No. 1, Division E, a subdivision in Travis County, Texas, according to the map
or plat thereof in Volume 1, Page 28B of the Plat Records of Travis County,
Texas.
 
   
Tract 3:
  Lot 2, E.B. Robinson’s Subdivision of a Part of Outlot No. 1, Division E, a
subdivision in Travis County, according to the map or plat thereof in Volume
354, Page 226, of the Deed Records of Travis County, Texas.

In addition to the Land, Seller shall also convey the following to Purchaser at
Closing:
     (a) all of Seller’s interest in the oil, gas and other minerals in or under
the surface of the Land and all executory leasing rights with respect thereto,
if any (the “Minerals”);
     (b) all of Seller’s right, title and interest in and to any utility lines,
utility facilities, utility improvements, street and drainage improvements, and
other improvements of any kind or nature located in or on, or under the Land
(collectively, the “Improvements”);
     (c) all of Seller’s right, title and interest in and to all appurtenances
benefiting or pertaining to the Land or the Improvements, including, without
limitation, all of Seller’s right, title and interest in and to all streets,
alleys, rights-of-way, or easements adjacent to or benefiting the Land, and all
strips, gores, or pieces of land abutting, bounding, or adjacent to the Land
(collectively, the “Appurtenances”); and
     (d) all of Seller’s right, title and interest in and to all of the items
described in and defined on Exhibit A attached hereto and incorporated herein by
reference, being the Deposits and Refunds, Plans and Reports, Claims and Causes
of Action, Warranties, Governmental Approvals and Permits, Utility Service
Permits, Utility Service Rights, Street and Drainage Rights, Developer

      Purchase and Sale Agreement   Page 1

 



--------------------------------------------------------------------------------



 



Rights, Intangible Property and Seller’s Contracts described and defined therein
(all of the foregoing being referred to herein individually by the names set out
above, and collectively as the “Personal Property”).
The Land, Minerals, Improvement and Appurtenances are collectively referred to
in this Agreement as the “Real Property.” The Real Property and the Personal
Property are collectively referred to in this Agreement as the “Property.”
     2. Purchase Price. The purchase price (“Purchase Price”) for the Property
shall be NINE MILLION SIX HUNDRED TWENTY THOUSAND AND NO/100 DOLLARS
($9,620,000.00), payable in cash at Closing, subject to the credits and
adjustments described in this Agreement.
     3. Earnest Money.
          (a) Deposit and Disbursement of Earnest Money. Within two (2) business
days after the Effective Date, Purchaser shall deliver to Heritage Title Company
of Austin, Inc., 401 Congress Avenue, Suite 1500, Austin, Texas 78701 (the
“Title Company”), the sum of $100,000.00 (the “Earnest Money”). The term
“Earnest Money” shall also include any money deposited thereafter with the Title
Company in connection with the Approval Period (as hereinafter defined) as
provided in Section 9(b) below. The Earnest Money shall be deposited in an
interest-bearing account, with all interest accruing thereon becoming part of
the Earnest Money. In the event that Closing occurs, the Earnest Money will be
credited against the Purchase Price. In all other events, the Earnest Money
shall be disbursed as provided for in this Agreement.
          (b) Nonrefundable Earnest Money. As used throughout this Agreement,
the term “Nonrefundable Earnest Money” means the portion of the Earnest Money
that is applicable to the Purchase Price but becomes non-refundable to Purchaser
as provided in this Agreement, except in the event of (i) a Seller default
(after notice and opportunity to cure as provided in this Agreement); (ii) the
failure of any Closing Condition (as hereinafter defined) to be satisfied by the
Closing Date, as provided in this Agreement; (iii) Seller fails and/ or refuses
to reasonably consent to any application for the Approvals (as hereinafter
defined); or (iv) a breach of any warranty or representation set forth in
Section 10 below. Immediately upon Purchaser’s deposit of the Earnest Money with
the Title Company, $10,000.00 of the deposited Earnest Money shall be
Nonrefundable Earnest Money. Unless Purchaser terminates this Agreement on or
before April 7, 2010, another $50,000.00 of the deposited Earnest Money (for a
total of $60,000.00) shall be Nonrefundable Earnest Money on April 8, 2010. Upon
the expiration of the Feasibility Period and at all times thereafter, all of the
deposited Earnest Money shall be Nonrefundable Earnest Money.
     4. Title Commitment. Within seven (7) days after the Effective Date,
Seller, at Seller’s expense, shall cause the Title Company to issue and deliver
to Purchaser a Commitment for an Owner’s Policy of Title Insurance (the “Title
Commitment”) covering the Real Property and bearing an effective date subsequent
to the date of this Agreement, together with a current tax certificate and
legible copies of all title exception documents referred to in such Title
Commitment (the “Title Documents”).

      Purchase and Sale Agreement   Page 2

 



--------------------------------------------------------------------------------



 



     5. Survey. Within seven (7) days after the Effective Date, Seller shall
deliver to Purchaser a current TSPS Category 1A land title survey of the Land
(the “Survey”), which shall be in a form sufficient to allow the Title Company
to delete the survey exception at Closing. Seller shall bear the costs of the
Survey.
     6. Title and Survey Review.
          (a) Purchaser’s Title Review. Purchaser shall have until seven
(7) days following the receipt by Purchaser of the last of the Title Commitment,
Title Documents and Survey (the “Title Review Period”) in which to review such
items and to provide Seller with written notice of any objections to title which
Purchaser might have. In the event Purchaser does not make any objections to
title by giving written notice to Seller within the Title Review Period,
Purchaser shall be deemed to have approved the condition of title as reflected
in the Title Commitment, Title Documents and Survey.
          (b) Seller’s Curative Measures. Seller may, but shall have no
obligation to, elect to cure any title objections timely raised by Purchaser.
Seller may notify Purchaser of Seller’s intentions regarding curing title
objections on or before the later of (i) a date which is within three (3) days
following the receipt of Purchaser’s written notice specifying such objections,
or (ii) April 6, 2010 (such period being referred to herein as “Seller’s
Response Period”). The failure of Seller to provide Purchaser with any written
notice within Seller’s Response Period shall be deemed to be Seller’s refusal to
cure any of Purchaser’s title objections. If Seller notifies Purchaser in
writing within Seller’s Response Period of Seller’s intention to cure some or
all of Purchaser’s title objections, then it shall be Seller’s obligation, at
its expense prior to Closing, to cure those objections which are specified in
Seller’s notice, and such cure shall be Closing Condition.
          (c) Purchaser’s Rights. In the event Seller notifies or is deemed to
have notified Purchaser that Seller refuses or is unwilling to cure one or more
of Purchaser’s title objections, Purchaser may terminate this Agreement by
giving written notice thereof to Seller on or before three (3) days after the
earlier of (i) the end of Seller’s Response Period, or (ii) Seller’s written
notice responding to Purchaser’s title objections, whereupon the Earnest Money
shall be promptly returned to Purchaser, except any portion of the Earnest Money
that has become Nonrefundable Earnest Money shall be disbursed to Seller. The
failure of Purchaser to terminate the Agreement within such time frame shall be
deemed Purchaser’s waiver of any such uncured title objections.
          (d) Permitted Exceptions. Any exceptions to title to which Purchaser
does not object within the Title Review Period, or to which Purchaser objects
but are uncured by Seller and waived by Purchaser, shall be deemed to be
“Permitted Exceptions”; provided, however, that in no event will any monetary
liens securing any debt of Seller, as reflected on Schedule C of the Title
Commitment be deemed to be “Permitted Exceptions,” it being understood that
Seller will be responsible for discharging any such Schedule C monetary liens,
and to the extent the same represent liens of a definite, ascertainable amount,
Purchaser shall have the right to deduct the cost of discharging or otherwise
removing any such liens from the Purchase Price if Seller refuses or otherwise
fails to discharge and remove the same at or prior to Closing.

      Purchase and Sale Agreement   Page 3

 



--------------------------------------------------------------------------------



 



          (e) Subsequent Updates. If any subsequent updated version(s) of the
Title Commitment and/or Survey should contain exceptions that were not set forth
on the original versions of the Title Commitment and Survey reviewed by
Purchaser (and were not created by Purchaser or with Purchaser’s express,
written consent), the foregoing provisions of this Section 6 shall apply, as to
such additional exceptions only, as to the updated version(s) of the Title
Commitment and/or Survey with respect to the review, objection and cure of such
additional exceptions; provided, however, all deadlines in this Section 6 shall
be reduced so that Purchaser’s Title Review Period would be four (4) days,
Seller’s Response Period would be two (2) days, and Purchaser’s termination
right would last for two (2) days.
     7. Property Information. Purchaser acknowledges that, on or before the
Effective Date, Seller has delivered complete copies of the following to
Purchaser:
     (a) Zoning Ordinance No. 20050728-Z021 (07/28/05);
     (b) Terracon Preliminary Geotechnical Study (01/07/05);
     (c) Terracon Geotechnical Engineering Report (07/09/07);
     (d) Terracon Phase 1 Environmental Site Assessment (01/06/05);
     (e) Terracon Limited Subsurface Investigation (02/11/05);
     (f) Terracon Environmental Assessment (11/05/08);
     (g) Terracon Proposal for UST Removal (10/28/09);
     (h) Terracon Proposal for Asbestos Abatement (11/12/09);
     (i) Water SER (01/04/08);
     (j) Wastewater SER (01/04/08);
     (k) Site Development Permit Plans (06/11/09);
     (l) FEMA Conditional Letter of Map Revision (10/27/09);
     (m) Office Building Construction Drawings — Pricing Issue (03/18/08);
     (n) Harvey Cleary Hard Cost Budget (04/22/09);
     (o) Any and all current leases affecting the Property;
     (p) Asbestos/Demolition Notification Form (3/26/10);

      Purchase and Sale Agreement   Page 4

 



--------------------------------------------------------------------------------



 



     (q) Underground Storage Tank System Construction Permit Application;
     (r) TCEQ Underground & Aboveground Storage Tank Construction Notification
Form (2/26/10); and
     (s) Letter from TCEQ regarding UST Construction Activity (03/08/10).
In addition, during the Feasibility Period, Seller shall, upon reasonable
request from Purchaser, make available for review, inspection and copying (at
Purchaser’s sole expense) the following items, to the extent in Seller’s
possession or reasonable control, in addition to those items than may already be
listed and identified above:
     (t) all plans relating to the Property, including without limitation, site
plans, architectural plans, construction plans, and utility plans;
     (u) all reports relating to the Property, including without limitation,
engineering studies, geotechnical reports, traffic studies, and environmental
reports;
     (v) all documents evidencing or comprising the Personal Property, including
without limitation, all permits and contracts with consultants;
     (w) all tax statements and notices for the Property for the years 2008,
2009, and 2010; and
     (x) any and all notices or other materials concerning condemnation
proceedings or awards relating to the Property.
All of the items listed above may be collectively referred to herein as the
“Property Documents”. Purchaser acknowledges that (a) Purchaser will not
disclose the Property Documents or any information disclosed therein to any
party other than Purchaser’s officers, directors, agents, employees, attorneys,
representatives and/ or consultants, except to the extent any such disclosure is
required by law: (b) Seller has not verified the truth or accuracy of the
Property Documents, and is not warranting the completeness, contents or accuracy
of the information and other matters set forth in the Property Document:, and
(c) Seller shall have no liability of any kind or nature as a result of
providing the Property Documents to Buyer. The agreements and acknowledgements
of this paragraph shall survive the Closing or any termination of this
Agreement. At Closing, Seller shall convey all of its right, title and interest
in and to the Property Documents to Purchaser as provided below, and shall
reasonably cooperate with Purchaser (at no cost or expense to Seller) in
Purchaser’s efforts to obtain any reliance letters requested by Purchaser in
connection with the Property Documents. In the event that Purchaser or Seller
terminates this Agreement pursuant to a right contained in this Agreement, then
Purchaser shall promptly return the Property Documents to Seller.
     8. Purchaser’s Inspection Rights.
     (a) Access and Cooperation for Inspections. Subject to the provisions set
out hereinbelow, Purchaser shall have the right to inspect the Property and its
condition, to conduct such tests and examinations thereof as Purchaser, in its
sole discretion, deems necessary or desirable, and to evaluate the feasibility
of the Property for Purchaser’s intended use and development thereof.

      Purchase and Sale Agreement   Page 5

 



--------------------------------------------------------------------------------



 



Purchaser, its agents, employees, representatives, consultants, contractors and
other parties operating by, through or under Purchaser (collectively, the
“Purchaser Parties”), shall have access to, and may enter upon, the Land at all
reasonable times and upon reasonable notice to Seller to conduct its inspection,
tests and examinations thereof. Seller, shall reasonably cooperate with
Purchaser in furtherance of such inspection, tests and examinations as Purchaser
may elect to conduct. Notwithstanding any provision in this Agreement to the
contrary, however: (a) the right of entry hereunder will terminate automatically
upon any permitted termination of this Agreement; (b) any entry of Purchaser
and/or the Purchaser Parties onto the Property is at the sole risk of Purchaser
and the Purchaser Parties, except as to the gross negligence or willful
misconduct of Seller; (c) Purchaser hereby releases Seller from all liabilities,
obligations and claims of any kind or nature arising out of or in connection
with the entry of Purchaser and/or the Purchaser Parties onto the Property,
except as to the gross negligence or willful misconduct of Seller; (d) neither
the Purchaser nor any of the Purchaser Parties will conduct any drilling or
boring activities within the Property or engage in any invasive or destructive
testing of any kind or nature within the Property without the prior written
consent of Seller, which consent shall not be unreasonably withheld, conditioned
or delayed by Seller; (e) subject to the terms of Section 8(b) below, Purchaser
shall pay when due all costs and expenses related to the activities of Purchaser
and/or the Purchaser Parties upon, within or with respect to the Property and
Purchaser agrees to indemnify and hold and save Seller harmless from and against
all such costs and expenses and all obligations, liabilities, claims and costs
arising in connection therewith, including without limitation court costs and
reasonable attorneys’ fees; (f) Purchaser shall not permit any liens to attach
to the Property by reason of any activities of Purchaser or the Purchaser
Parties; and (g) prior to any entry upon the Property by Purchaser or by any of
the Purchaser Parties, Purchaser must furnish to Seller a certificate of
insurance and evidence of payment of all required insurance premiums for
insurance coverage insuring Seller from and against any and all claims, demands
and actions arising out of any activities of Purchaser and/or any of the
Purchaser Parties. Such insurance must: (i) provide coverage for injury to or
death of any person or persons and damage to or destruction of any property, in
an amount not less than $2,000,000, combined single limit; (ii) provide coverage
for broad contractual liability in an amount not less than $2,000,000;
(iii) include a waiver of subrogation in favor of Seller; (iv) not be subject to
change or cancellation, except after thirty (30) days prior written notice to
Seller; and (v) be underwritten by a company or companies reasonably
satisfactory to Seller which are fully authorized to do business in the state
where the Property is located.
     (b) Indemnity for Inspections. Purchaser agrees to indemnify Seller, its
partners, agents, and representatives from any and all costs, expenses, claims,
damages, fees, fines, liabilities or causes of action (including, without
limitation, any mechanic’s lien claims) (collectively “Claims”) arising as a
result of the entry onto and inspection of the Property by the Purchaser or any
of the Purchaser Parties or arising out of any other activities of Purchaser or
the Purchaser Parties upon or within the Property; provided, however, that
Purchaser’s indemnity in Section 8(a) or this Section 8(b) does not cover or
extend to: (i) that portion of any damage or liability which is attributable to
the acts or omissions of Seller and which arises out of any Claims that are the
result, in whole or in part, of any act or omission of Seller, and (ii) any
diminution in value of the Property (or other consequences) which might result
from the discovery by Purchaser of any fact or condition existing on the
Property which is not caused or introduced by Purchaser, or any of its partners,
officers, employees, agents, contractors and representatives. The foregoing
indemnity shall survive Closing and any termination of this Agreement.

      Purchase and Sale Agreement   Page 6

 



--------------------------------------------------------------------------------



 



          (c) Feasibility Period. If Purchaser, in its sole and absolute
discretion, discovers any aspect of the Property to be unsatisfactory for any
reason whatsoever, or no reason at all, Purchaser may terminate this Agreement
by giving Seller written notice thereof on or prior to May 14, 2010 (the
“Feasibility Period”). Upon any termination of this Agreement during the
Feasibility Period, the parties shall have no further obligations (except for
those which survive termination) to each other hereunder and the Earnest Money
shall be promptly returned to Purchaser, except that any portion of the Earnest
Money that has become Nonrefundable Earnest Money shall be disbursed to Seller.
If Purchaser fails to give Seller written notice terminating this Agreement
prior to the expiration of the Feasibility Period, Purchaser shall be deemed to
have waived its right to terminate this Agreement during the Feasibility Period.
          (d) Purchaser Due Diligence Materials. All studies, reports, analyses,
engineering work product, conceptual plans, conceptual drawings, architectural
renderings, building elevations, construction drawings, construction plans,
construction specifications, landscaping plans, site plans, site development
permits, and subdivision plats which Purchaser or any employee, agent,
representative or consultant of Purchaser generates or acquires in connection
with the Property and/or the transaction evidenced by this Agreement are
referred to herein collectively as the “Purchaser Due Diligence Materials”.
Purchaser’s Due Diligence Materials shall not include any (i) internal business
or financial information of Purchaser, (ii) confidential information including
(without limitation) attorney-client communications and attorney work product,
and (iii) any and all proprietary information of Purchaser. Purchaser shall pay
all expenses incurred in connection with the Purchaser Due Diligence Materials
and Seller will have no obligation to pay any such expenses.
          (e) Purchaser’s Post Termination Obligations. Except as provided
hereinbelow with respect to a termination due to Seller default or failure of
any Closing Condition, if this Agreement is terminated for any reason (either by
Purchaser or by Seller), then Purchaser shall: (i) repair and restore any damage
to the Property as a result of its inspections, tests or other activities on the
Property to the condition which existed prior to any such inspections, tests or
other activities of Purchaser and/or any of the Purchaser Parties; (ii) return
to Seller all studies, reports, surveys and other documents or information of
any kind or nature which have been provided by Seller to Purchaser;
(iii) deliver the Purchaser Due Diligence Materials to Seller; (iv) execute and
deliver to Seller an instrument assigning to Seller (without warranty or
recourse) all of Purchaser’s rights, title and interest to the Purchaser Due
Diligence Materials; (v) remove all liens against the Property which have arisen
due to any activities of Purchaser or any of the Purchaser Parties;
(vi) compensate Seller for any damages arising out of any breach or default by
Purchaser under any representations or warranties of Purchaser under Section 22
of this Agreement and/or any damages arising out of any breach or default by
Purchaser in any of Purchaser’s covenants and agreements under Section 23 of
this Agreement; and (vii) reimburse Seller for all expenses, costs and
liabilities of any kind or nature (including without limitation attorneys’ fees
and court costs) incurred by Seller in connection with the enforcement of any of
the obligations of Purchaser under this Section 8(e) and/or in connection with
the performance by Seller of any of the obligations of Purchaser under this
Section 8(e). The obligations of Purchaser under this Section 8(e) are referred
to in this Agreement collectively as the “Purchaser’s Post Termination
Obligations”. Notwithstanding any provision in this Agreement to the contrary,
the Purchaser’s Post Termination Obligations shall survive any termination of
this Agreement, and the Purchaser’s Post Termination Obligations shall not

      Purchase and Sale Agreement   Page 7

 



--------------------------------------------------------------------------------



 



(regardless of any liquidated damages provisions in this Agreement) be deemed to
be satisfied in whole or in part by the delivery to Seller of all or any portion
of the Earnest Money. Further, and also notwithstanding any provision in this
Agreement to the contrary, Purchaser will have no obligation to satisfy the
requirements set out above in clauses (i), (ii), (iii) or (iv) in the event of a
termination of this Agreement due to a default by Seller which is not cured
within its applicable cure period unless the default is in connection with
Seller’s obligations related to the UST Removal Work, in which event Purchaser
will be required to repair any damage to the Property caused by, through or
under Purchaser, other than the patching and filling of a reasonable number of
holes drilled for phase 2 environmental testing within the Property. In
addition, Purchaser will have no obligation to satisfy the requirements set out
above in clauses (iii) and (iv) in the event of a termination due to a failure
of a Closing Condition to occur.
          (f) Seller’s Post-Termination Obligations. If this Agreement is
terminated by Purchaser for a default by Seller which is not cured within its
applicable cure period, or a failure of any Closing Condition to be satisfied as
provided herein, Seller shall: (i) not be entitled to any of the Purchaser Due
Diligence Materials; (ii) execute and deliver to Purchaser an instrument
releasing Purchaser from any liability hereunder if and after Purchaser has
satisfied all of the applicable Purchaser’s Post Termination Obligations; and
(iii) reimburse Purchaser for all expenses, costs and liabilities of any kind or
nature (including without limitation attorneys’ fees and court costs) incurred
by Purchaser in connection with the enforcement of any of the obligations of
Seller under this Section 8(f). In addition to the foregoing, if this Agreement
is terminated for a default by Seller which is not cured within its applicable
cure period, and such default is not a default in connection with Seller’s
obligations related to the UST Removal Work resulting from circumstances caused
by Purchaser’s inspections, tests or other activities on the Property, then
Seller shall also be solely responsible for the patching and filling of a
reasonable number of holes drilled for phase 2 environmental testing within the
Property. The obligations of Seller under this Section 8(f) are referred to in
this Agreement collectively as the “Seller’s Post Termination Obligations”.
Notwithstanding any provision in this Agreement to the contrary, the Seller’s
Post Termination Obligations shall survive any termination of this Agreement,
and the Seller’s Post Termination Obligations shall not (regardless of any
liquidated damages provisions in this Agreement) be deemed to be satisfied in
whole or in part by the return to Purchaser of all or any portion of the Earnest
Money and/ or Extension Fees.
     9. Approvals.
          (a) Cooperation for Obtaining Approvals. Seller acknowledges and
agrees that Purchaser may attempt to obtain additional consents, authorizations,
entitlements, permits, licenses, agreements, and approvals (collectively, the
“Approvals”) as may be necessary or desirable for use and development of the
Property into a multi-story office building and parking garage with
approximately 130,000 to 140,000 square feet of gross floor area and sufficient
parking for use by Purchaser as office and laboratory space for Purchaser’s
current and future business operations (the “Project”), which may include,
without limitation, site plan revisions and/ or corrections, building permits
and license agreements, but which may not include any zoning changes. Seller
shall, at no material cost or expense to Seller, cooperate with and support
Purchaser in Purchaser’s pursuit of the Approvals, including (without
limitation) execution and prosecution of any and all documents in connection
with any applications and updates for the Approvals. Notwithstanding the
foregoing,

      Purchase and Sale Agreement   Page 8

 



--------------------------------------------------------------------------------



 



Purchaser shall not file any application or other document related to the
Approvals, and shall not create any encumbrance or burden on the Property or
Seller in connection with the Approvals, without the prior written consent and
authorization of Seller, not to be unreasonably withheld, conditioned, or
delayed. Any time that Purchaser wishes to file any permit application or
document related to the Property or to create any encumbrance or burden on the
Property, then Purchaser shall send written notice of such action to Seller,
along with any pertinent documentation related thereto, after which Seller shall
respond to Purchaser if Seller has any objection to the action being taken.
Seller shall have a reasonable period to review such application, permit or
other documents and provide any reasonable comments thereto. Notwithstanding
anything herein to the contrary, Seller will be deemed to have given its consent
to any request made by Purchaser in connection with the Approvals unless Seller
notifies Purchaser within five (5) business days after Seller’s receipt of
Purchaser’s request that Seller does not consent to such request and includes in
such notice, with reasonable specificity, Seller’s objection(s) to Purchaser’s
request. Purchaser shall: (i) deliver to Seller written notice of the filing of
any applications for any Approvals within three (3) business days of the date of
any such filing; (ii) keep Seller reasonably informed on a timely basis as to
any material matters which come to Purchaser’s attention with respect to the
applications for the Approvals, including without limitation, all comments or
responses received by Purchaser from the applicable governmental authorities or
any third parties; (iii) pay all expenses of any kind or nature in connection
with the applications for and/or the issuance of the Approvals (except for
Seller’s incidental costs and expenses associated with Seller’s review of the
applications, Approvals and information related thereto); (iv) not materially
amend or modify any applications for the Approvals without Seller’s prior
written approval (such approval not to be unreasonably withheld, conditioned or
delayed); (v) not agree to any access restrictions, construction obligations, or
any other agreements or commitments of any kind or nature which would be binding
upon Seller or the Property after a termination of this Contract without
Seller’s prior written approval (such approval not to be unreasonably withheld,
conditioned or delayed); and (vi) use Purchaser’s commercially reasonable
efforts to obtain issuance of the Approvals as quickly as possible.
     (b) Approval Period. In the event that, prior to the expiration of the
Feasibility Period, Purchaser has deposited $75,000.00 as additional Earnest
Money with the Title Company (which shall be Nonrefundable Earnest Money) and
delivered a written notice to Seller stating that Purchaser is exercising its
rights under this Section 9(b), then Purchaser will have an “Approval Period” of
thirty (30) days immediately following expiration of the Feasibility Period.
Without limiting Purchaser’s other rights hereunder, if Purchaser is unable to
obtain all necessary or desired Approvals, Purchaser may terminate this
Agreement by giving Seller written notice thereof on or prior to the expiration
of the Approval Period. Upon any termination of this Agreement by Purchaser for
failure to obtain one or more of the Approvals during the Approval Period, the
parties shall have no further obligations (except for those which survive
termination) to each other hereunder and the Nonrefundable Earnest Money shall
be disbursed to Seller. If Purchaser fails to give Seller written notice
terminating this Agreement prior to the expiration of the Approval Period,
Purchaser shall be deemed to have waived its right to terminate this Agreement
during the Approval Period for failure to obtain the Approvals.
     (c) Purchaser’s Right to Extend the Approval Period. If Purchaser has not
obtained the Approvals but has submitted a site plan correction for the Project
to the City of Austin (together with all necessary supporting materials and
documentation) on or before June 14, 2010,

      Purchase and Sale Agreement   Page 9

 



--------------------------------------------------------------------------------



 



then Purchaser may elect to extend the expiration of the Approval Period solely
for the purpose of obtaining the Approvals for up to three (3) periods of thirty
(30) days each by, in each instance, (i) providing Seller written notice of such
extension on or prior to the then-scheduled expiration date of the Approval
Period; and (ii) delivering to the Title Company concurrently with each such
notice the cash sum of $75,000.00 as an “Extension Fee”. Each Extension Fee
shall be nonrefundable to Purchaser, shall be delivered to Seller at Closing (or
upon any termination of this Agreement except as provided below) and shall not
be credited against the Purchaser Price due at Closing; provided, however, that
the Title Company shall return the Extension Fees to Purchaser upon (i) a Seller
default (after notice and opportunity to cure as provided in this Agreement);
(ii) the failure of any Closing Condition to be satisfied by the Closing Date,
as provided in this Agreement; or (iii) Seller fails and/ or refuses to
reasonably consent to any application for the Approvals.
     10. Seller’s Representations and Warranties. Seller hereby represents and
warrants the following to Purchaser, to Seller’s current, actual knowledge
without any investigation or inquiry and SAVE AND EXCEPT as may be disclosed in
the Title Commitment, Title Documents, Survey, or Property Documents:
          (a) Authority. Seller has full requisite power and authority to both
enter into this Agreement and perform all of its obligations under this
Agreement, all without the notice, joinder or consent of any party other than
Cypress V, L.L.C., which has joined in the Agreement and consented to this
transaction as indicated below. The party executing this Agreement on behalf of
Seller has the authority to bind Seller to this Agreement.
          (b) Performance Allowed. Execution, delivery and performance of this
Agreement will not conflict with, or with or without notice or the passage of
time, or both, result in any breach of, or constitute any default under, or
result in the imposition of any lien or encumbrance upon the Property under any
agreement or other instrument to which Seller or the Property is bound.
          (c) Condemnation. There is no pending or threatened condemnation or
similar proceeding affecting the Property, or any portion thereof.
          (d) Pending Litigation. There is no legal action, lawsuit or other
legal or administrative proceeding pending or threatened against the Property or
Seller, and Seller has not been notified in writing of any facts which might
result in any such action, lawsuit or other proceeding.
          (e) Access. The Property has frontage on West 6th Street and West
Avenue, and there is no pending or threatened governmental proceeding that would
restrict, limit or otherwise impair access to such roadways other than existing
governmental ordinances and regulations (but Seller makes no warranties or
representations to Purchaser regarding the ability or inability of Purchaser to
obtain curb cut approvals).
          (f) Parties in Possession. Except for a parking company tenant whose
lease is week to week and will be terminated by Seller at least thirty (30) days
prior to the Closing as provided below, there are no parties in possession of
any portion of the Property as lessees, tenants at will or at sufferance,
trespassers or otherwise, and no person or party (other than Purchaser

      Purchase and Sale Agreement   Page 10

 



--------------------------------------------------------------------------------



 



pursuant to this Agreement) has the right or option to purchase or otherwise
acquire the Property, or any portion thereof or any interest therein, except as
may be set forth in the Permitted Exceptions.
          (g) No Unpaid Charges. As of the date of Closing, there will be no
unpaid charges, liabilities, or obligations arising from any demolition or
construction activities of Seller which could give rise to any mechanic’s or
materialmen’s or other statutory lien against the Property, or for which
Purchaser shall otherwise be responsible.
          (h) No Commitments. Seller has made no commitments to any governmental
authority, utility company, school board or church, civic organization, or to
any religious body, or any other organization, group or individual relating to
the Property, which would impose an obligation upon Purchaser or its successors
or assigns to make any contribution or dedications of money or land to
construct, install or maintain any improvements of a public or private nature on
or off any of the Property.
          (i) No Service Contracts. There are no maintenance or service
contracts or other agreements of any kind or nature affecting any portion of the
Property which will survive the Closing or which will be binding upon the
Purchaser or the Property after the Closing Date.
          (j) Notice of Violations. Seller has received no notice of any pending
or threatened violation of any applicable ordinances of the City of Austin or
Travis County, or other applicable law that would materially and adversely
affect the Project.
          (k) Purchaser’s Representations. Seller has no knowledge of any facts
or circumstances which Seller has not disclosed to Purchaser and which would
reveal any breach of any representation, warranty or covenant on the part of
Purchaser under this Agreement.
If Seller, prior to Closing, becomes aware of any matter which is the subject of
any representation, warranty or covenant made by Seller under this Agreement and
which would make any such representation, warranty or covenant inaccurate,
incomplete or unperformable in any material respect, then Seller will promptly
(and prior to the Closing Date) notify Purchaser in writing of the existence of
such matter. Except in the event that such matter has been created by or under
the control of Seller or is due to any act or omission of Seller, Purchaser
must, within five (5) business days after Purchaser’s receipt of Seller’s notice
either (i) accept such modified representation, warranty or covenant as Seller
may then give consistent with the facts and circumstances set out in Seller’s
notice and close the purchase of the Property under this Agreement, waiving
Purchaser’s rights to object to any matters which are not covered by such
modified representation, warranty or covenant; or (ii) terminate this Agreement,
as Seller’s sole and exclusive remedy (except, however, that Purchaser will not
be entitled to terminate this Agreement due to any pending or threatened
condemnation unless the condemnation would otherwise give rise to right of
termination in Section 20 below, and Purchaser will not be entitled to terminate
this Agreement due to any legal action, lawsuit or other legal or administrative
proceeding pending or threatened against the Property or Seller if such action,
lawsuit or proceeding will not in any way be binding on or affect the Property
or Purchaser, or if such action, lawsuit or proceeding does not give rise to a
substantial risk of financial losses in excess of $100,000.00, does not prevent
Buyer’s Project or cause substantial risk of significant delay to the
commencement of Buyer’s Project beyond November 1, 2010, and Seller

      Purchase and Sale Agreement   Page 11

 



--------------------------------------------------------------------------------



 



has agreed to fully indemnify Purchaser from any such action, lawsuit or
proceeding). Seller hereby agrees that each of the foregoing representations and
warranties shall be deemed restated by Seller effective as of Closing, and shall
survive Closing hereunder for a period of two (2) years. In the event that any
representation or warranty was or is incorrect or breached, and is not rectified
or corrected by Seller under the procedure outlined above (if applicable), then
Purchaser may, at Purchaser’s option, and as Purchaser’s sole and exclusive
remedy (all other remedies being hereby waived by Purchaser), either:
(i) recover from Seller any actual damages of Purchaser arising therefrom; or
(ii) Purchaser may terminate this Agreement and all Earnest Money (including
Nonrefundable Earnest Money) and Extension Fees shall be returned to Purchaser.
All references in this Section 10 or elsewhere in this Agreement to “Seller’s
knowledge” and words of similar import shall refer to facts within the current
actual knowledge of David J. Cox (but nothing in this Section 10 or the
remainder of this Agreement shall imply or impose any personal liability on the
part of David J. Cox). Seller warrants and represents (without any limitation to
such warranty and representation) that David J. Cox is the individual within
Seller’s organization that has the greatest personal knowledge of the condition
of the Property and of the matters set forth in this Section 10. Purchaser
agrees and acknowledges that, notwithstanding any provision in this Agreement to
the contrary, Seller will not be in default under this Section 10 until and
unless Purchaser affords to Seller notice and opportunity to cure under the
provisions set out in Section 21(a) of this Agreement and Seller fails, during
the applicable cure period, to remedy or remove the conditions giving rise to
the applicable breach of representation or warranty under this Agreement.
     11. Seller’s Covenants. Except after obtaining Purchaser’s written consent
(which will not be unreasonably withheld, conditioned or delayed), Seller agrees
that between the Effective Date of this Agreement and the Closing Date:
(a) Seller will not enter into or grant any liens, easements, restrictive
covenants or other agreements of any kind which would survive the Closing and
which would affect title to, or obligations of, the Property; (b) Seller will
not enter into any leases, contracts or agreements of any kind or nature
relating to the Property which would survive the Closing; (c) Seller will not
sell, transfer, convey, demolish, destroy, dispose of, relinquish, amend, alter,
change or modify the Property or any portion thereof, in any way, except as
required or permitted by this Agreement; (d) Seller will not use, occupy or
allow the use or occupancy of the Property in any manner which violates any
applicable laws, ordinances, rules, regulations or restrictive covenants;
(e) Seller will not release, use, store or dispose and will not allow or permit
the release, discharge, use, storage or disposal of any Hazardous Material into,
onto or from the Property; (f) Seller will, upon obtaining written notice of
same, thereafter promptly notify Purchaser of any legal, political,
governmental, or administrative proceeding or moratorium instituted or proposed
which might have any effect on the Property, its value, development potential,
or the rights to possession of same; and (g) Seller will promptly notify
Purchaser of any damage to or destruction of the Property or any portion thereof
(other than damage to any improvements that are subject to the UST Removal Work
or the Demolition Work, as those terms are defined hereinbelow) that materially
and adversely affects Purchaser’s ability to use and develop the Property with
the Project; and (h) Seller will, upon receiving written notice of same,
thereafter promptly notify Purchaser of any studies or plans by any governmental
entity which will or may affect the Property. Notwithstanding the foregoing,
with respect to any violation of clauses (d) or (e) above by any third party
that is not knowingly allowed by Seller, Purchaser’s sole remedy for such
violation shall be to treat the cure of such violation as a Closing Condition.

      Purchase and Sale Agreement   Page 12

 



--------------------------------------------------------------------------------



 



     12. AS-IS. Except as provide in Section 10 above, Purchaser represents and
warrants to Seller that it is relying on its own investigation and inspection of
the Property and that Purchaser will take the Property in its “AS IS, WHERE IS”
condition based solely on its own investigation, verification, and inspection.
Purchaser acknowledges and agrees that neither Seller nor any of Seller’s
agents, employees, or representatives has made (and Purchaser has not relied
upon) any warranty or representation, express or implied, written or oral
(except the express warranties contained in Section 10 above, and the warranties
of title contained in the Deed) concerning the Property, or any uses to which
the Property may or may not be put, including, but not limited to, the
following:
          (a) The physical condition of the Property or any Improvements;
          (b) The suitability of the Property or the Improvements for any
intended use or development;
          (c) The availability of development rights, water, wastewater, or any
utility or service;
          (d) The income or expenses generated, paid, or incurred in connection
with the Property;
          (e) The accuracy of any statements, depictions, calculations, or
conditions stated or set forth in any books, records, or brochures (including
Seller’s records); and
          (f) The ability of Purchaser to obtain any and all necessary Approvals
for Purchaser’s intended use and development of the Property.
Purchaser acknowledges that (i) Seller has disclosed and/ or made available for
inspection and copying to Purchaser all of the information which is set out in
or disclosed by the Property Documents; (ii) the bargaining power of Seller in
the transaction evidenced by this Agreement is no greater than the bargaining
power of Purchaser; (iii) the disclaimer of warranties set out in this
Section 12 has been specifically negotiated by the Parties and is an integral
part of the transaction evidenced by this Agreement; and (iv) Seller would not
have sold the Property to Purchaser for the Purchase Price set out in this
Agreement if Purchaser had not agreed to the disclaimer of warranties set out in
this Section 12.
     13. Conditions to Closing. Seller covenants that it shall use commercially
reasonable efforts to complete the following prior to the dates stated below,
the full completion and satisfaction of all of which shall be conditions to
closing (the “Closing Conditions”):
          (a) Title Cure. If Seller notifies Purchaser in writing of Seller’s
intention to cure some or all of Purchaser’s title objections, then the cure of
those objections which are specified in Seller’s notice prior to the Closing
Date shall be a Closing Condition.
          (b) UST Removal Work. On or before May 10, 2010, Seller shall be
responsible, at its sole cost and expense, for (i) causing the removal of the
underground storage tank described in

      Purchase and Sale Agreement   Page 13

 



--------------------------------------------------------------------------------



 



the Terracon Proposal for UST removal referred to in Section 7(g) above;
(ii) conducting soil and groundwater testing as recommended by Terracon;
(iii) causing the removal and/or remediation of any impacted or contaminated
soils or other materials located on the Land, to the extent and only to the
extent that such removal is necessary to comply with any requirements imposed on
Seller by the Texas Commission on Environmental Quality (“TCEQ”) as a condition
to issuance of a “No Further Action” letter; (iv) restoring the Land to its
current grade and condition after such removal and remediation; (v) taking such
other steps and actions as may be mutually agreed upon in writing by both Seller
and Purchaser during the Feasibility Period as appropriate to deliver a “clean”
site to Purchaser, (vi) causing TCEQ to issue a “No Further Action” letter for
the Land in connection with such removal and remediation; and (vii) causing
Seller’s licensed environmental consultant to issue a written certification to
Purchaser that the foregoing work has been performed in accordance with all
Environmental Laws. Completion of the items listed in clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) in the preceding sentence is collectively referred to
herein as the “UST Removal Work”. Seller shall promptly provide Purchaser with a
copy of all correspondence to or from the TCEQ or any other regulatory authority
relating to any aspect of the UST Removal Work, and all environmental reports,
studies, and testing information in connection therewith. Seller shall notify
Purchaser in advance of any planned work so that Purchaser may promptly notify
its contractor and have the opportunity to monitor the work. If any monitoring
wells are required to be installed, Seller will cooperate with Purchaser to
coordinate location of the wells so as to not unreasonably interfere with
Purchaser’s proposed use of the Land. Upon final completion of the UST Removal
Work, Seller shall provide written notice to Purchaser of same together with
reasonable written evidence that the requirements of this Section 13(b) have
been met. Purchaser shall have the right to inspect the Land and the materials
provided by Seller to review Seller’s performance of the UST Removal Work.
If Seller has not completed the UST Removal Work and obtained the “No Further
Action Letter” on or before May 10, 2010, Seller shall have the right to request
an extension of the date by which the UST Removal Work may be completed and the
“No Further Action Letter” obtained for up to seventy-five (75) days by sending
written notice of such request to Purchaser on or before May 10, 2010, together
with a detailed statement describing the work that needs to occur or be
performed before the UST Removal Work can be fully and finally completed.
Purchaser shall have five (5) business days from the receipt of such request and
statement to review the request and reasonably determine whether or not the
remaining work can feasibly be completed as required in this Section 13(b)
within seventy-five (75) days. In the event that Purchaser’s environmental
consultant delivers to Seller, within the five (5) business day determination
period, a memorandum stating in detail the specific facts and circumstances
reasonably justifying a determination that the UST Removal Work cannot be
completed within seventy-five (75) days, then Purchaser shall have the right to
disapprove Seller’s request for an extension and terminate this Agreement in
which event all of the Earnest Money (including Nonrefundable Earnest Money) and
any Extension Fees shall be returned to Purchaser. In the event that Purchaser
fails to respond to Seller’s extension request with a memorandum from
Purchaser’s environmental consultant within the five (5) business day period
referenced above, then Purchaser shall be deemed to have approved Seller’s
request. In the event that Purchaser either approves Seller’s request, or is
deemed to have approved Seller’s request, then the date for completion of the
UST Removal Work shall be so extended, and, if applicable, the Closing Date will
be extended accordingly.

      Purchase and Sale Agreement   Page 14

 



--------------------------------------------------------------------------------



 



          (c) Demolition Work. In the event that, the UST Removal Work has been
completed and Purchaser, on or before a date which is the later of (i) thirty
(30) days prior to the Closing Date, or (ii) five (5) days after Purchaser has
received the last of its Approvals, Purchaser (A) sends written notice to Seller
requesting that the Demolition Work (as hereinafter defined) be performed by
Seller as provided in this subsection (the “Demolition Notice”), and
(B) delivers to the Title Company as additional Earnest Money to be held is
escrow as provided in this Agreement the sum of $500,000.00 (which additional
earnest money shall be Nonrefundable Earnest Money and shall be applied to the
Purchase Price due at Closing), then on or before a date which is ten (10) days
before the Closing Date, Seller shall be responsible, at its sole cost and
expense, for (i) remediating any asbestos or other Hazardous Materials present
in the structures or other improvements located on the Land in compliance with
all recommendations received from Terracon; (ii) razing and removing all
structures, pavement, fixtures, surface improvements, trash, rubbish and debris
on the Land, including without limitation, removal of the slab for the existing
buildings on the Land; (iii) rough grading the Land to level conditions; and
(iv) capping all utilities at the boundary of the Land. Completion of the items
listed in clauses (i), (ii), (iii) and (iv) in the preceding sentence is
collectively referred to herein as the “Demolition Work”.
In the event the Demolition Notice is delivered by Purchaser on a date which is
less than thirty (30) days prior to the then scheduled Closing Date, then the
Closing Date shall be extended to date which is thirty (30) days after the date
upon which the Demolition Notice was delivered to Seller (the “Demolition Notice
Delivery Date”). In addition, if Seller has entered into the Demolition
Contracts, has commenced the Demolition Work and has made commercially
reasonable efforts to complete the Demolition Work, but has not completed the
Demolition Work on or before the date which is thirty (30) days after the
Demolition Notice Delivery Date, Seller shall have the right to extend the date
by which the Demolition Work may be completed for up to thirty (30) days and, if
Seller exercises such right, the Closing Date will be extended accordingly.
Finally, if any underground storage tank, Hazardous Materials or any other items
which must be removed from the Property under the requirements set out above
with respect to the Demolition Work are discovered under any building located on
the Property, an “Unanticipated Event” will be deemed to have occurred for
purposes of this Agreement and the following shall apply: (i) Seller shall have
the right to extend the date by which the Demolition Work may be completed for
up to an additional sixty (60) days (in addition to the two 30-day periods
referenced above) and if Seller exercises such right, the Closing Date will be
extended accordingly; (ii) Seller will obtain a recommendation from Terracon as
to the actions required to remediate the effects of the Unanticipated Event; and
(iii) if the additional costs incurred or to be incurred by Seller as a result
of the Unanticipated Event exceed $200,000.00, then Seller will have the right
to deliver to Purchaser written notice of such excess costs (the “Excess Costs”)
and thereafter Purchaser shall, within ten (10) days after the date of Seller’s
delivery of the notice of Excess Costs to Purchaser, deliver to Seller a written
notice pursuant to which Purchaser either (1) agrees to pay one-half (1/2) of
the Excess Costs (in addition to the Purchase Price and all other sums required
to be paid to Purchaser under this Agreement), or (2) terminates this Agreement,
in which event $250,000.00 out of the Nonrefundable Earnest Money (the
“Demolition Consideration”) will be delivered to Seller notwithstanding any
provision in this Agreement to the contrary. If Purchaser fails to timely
deliver the notice required to be delivered by Purchaser under clause (ii) of
the immediately preceding sentence, then Purchaser will be deemed to have
elected to pay one-half (1/2) of the Excess Costs and will thereafter be
required to pay Purchaser’s one-half of all Excess Costs as and when the Excess
Costs are incurred.

      Purchase and Sale Agreement   Page 15

 



--------------------------------------------------------------------------------



 



In connection with performing the Demolition Work, Seller shall enter into one
or more contracts for the Demolition Work (the “Demolition Contracts”), which
Demolition Contracts shall require the contractors to maintain any and all right
of way per City of Austin ordinances, perform the Demolition Work in a good and
workmanlike manner in accordance with all applicable legal requirements, and to
perform all other requirements that Seller and purchaser may agree to during the
Feasibility Period. Upon final completion of the Demolition Work, Seller shall
provide written notice to Purchaser of same, together with reasonable written
evidence that the requirements of this Section 13(c) have been met. Purchaser
shall have the right to inspect the Land and the materials provided by Seller to
review Seller’s performance of the Demolition Work.
In the event that Purchaser fails to deliver the Demolition Notice and/or the
$500,000 in additional Nonrefundable Earnest Money described above in this
Section 13(c), then the Purchase Price shall be reduced by $200,000. If Seller
delivers the Demolition Notice and the $500,000 in additional Nonrefundable
Earnest Money described above and Seller commences the Demolition Work but
thereafter fails to complete the Demolition Work as required herein and
Purchaser elects to waive the performance of the Demolition Work as a Closing
Condition (as provided below), then the Purchase Price shall be reduced by an
amount equal to the reasonable estimate of Purchaser’s contractor to complete
the Demolition Work as required herein, and Purchaser shall accept the Property
without the Demolition Work having been done as of the date of the Closing.
          (d) Termination of Existing Leases. Seller shall cause the termination
of any and all existing leases on the Property to occur on or before a date
which is thirty (30) days prior to the Closing Date as a Closing Condition.
          (e) Release of Transfer Restriction. On or before May 6, 2010, Seller
shall cause Cypress V, L.L.C. to execute a release of the Transfer Restriction
Agreement referenced in the joinder below and to deliver same to the Title
Company to be held in escrow and recorded if and when Closing occurs.
          (f) Curing Certain Violations of Seller’s Covenants. With respect to
any violation of clauses (d) or (e) in Section 11 above by any third party that
is not knowingly allowed by Seller, Seller shall have no obligation to cure any
such violation, but the cure of such violation on or before a date which is ten
(10) days prior to the Closing Date shall be a Closing Condition.
Purchaser shall have no obligation to proceed to Closing, and (except as
otherwise provided in Section 13(c) with respect to the Demolition
Consideration) Purchaser shall be entitled to a refund of all Earnest Money
(including Nonrefundable Earnest Money) and any Extension Fees (as hereinafter
defined), if the foregoing Closing Conditions are not satisfied prior to the
dates established in this Section 13. Purchaser may, as its option, waive any
Closing Conditions in writing and proceed to Closing. Purchaser’s sole and
exclusive remedy for the failure of any one or more of the Closing Conditions is
the right to terminate this Agreement on the Closing Date. If Purchaser does not
deliver to Seller a written notice of termination of this Agreement on or before
the Closing Date, then Purchaser will be deemed to have waived any and all
unsatisfied Closing Conditions.

      Purchase and Sale Agreement   Page 16

 



--------------------------------------------------------------------------------



 



     14. Closing Date. Subject to satisfaction of the Closing Conditions, and
subject to any one or more extensions under Section 13(b) and/or Section 13(c)
of this Agreement, the consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Title Company
on the date (the “Closing Date”) that is ten (10) days after the later of
(i) expiration of the Feasibility Period; or (ii) expiration of the Approval
Period (if applicable).
     15. Seller’s Duties at Closing. At Closing, Seller shall do the following:
          (a) Execute, acknowledge and deliver to Purchaser a special warranty
deed (the “Deed”) conveying to Purchaser good and indefeasible title in fee
simple absolute to the Real Property, subject only to the Permitted Exceptions
and with a disclaimer of warranties pursuant to which the Real Property is
conveyed by Seller to Purchaser “AS IS,” “WHERE IS,” and “WITH ALL FAULTS”;
          (b) Execute, acknowledge and deliver to Purchaser an assignment, bill
of sale and blanket conveyance (“Assignment”) in a form reasonably acceptable to
Purchaser and Seller, conveying to Purchaser all of Seller’s right, title and
interest in and to the Personal Property and the Property Documents, with a
disclaimer of warranties pursuant to which these same are conveyed by Seller to
Purchaser “AS IS,” “WHERE IS,” and “WITH ALL FAULTS”;
          (c) Deliver the Escrow Agreement to Purchaser and the Title Company
and the Escrowed Funds to the Title Company;
          (d) Deliver physical possession of the Property to Purchaser;
          (e) Deliver to Purchaser a “non-foreign” certificate in the form
prescribed by the Internal Revenue Code and the IRS regulations thereunder; and
          (f) Execute and deliver such other documents as are customarily
executed by a seller in connection with the conveyance of similar property in
Travis County, Texas, including all required closing statements, releases,
affidavits, evidences of authority to execute the documents, certificates of
good standing, corporate resolutions and any other instruments reasonably
required by the Purchaser or the Title Company.
At Seller’s expense, Seller shall cause the Title Company to be committed to
issue and deliver to Purchaser an Owner Policy of Title Insurance in the full
amount of the Purchase Price, insuring Purchaser’s fee simple title to the Real
Property, subject only to the Permitted Exceptions, and otherwise conforming to
the Title Commitment. Purchaser, at its expense, shall be responsible for
deleting the standard printed survey exception except as to “shortages in area”
and for removing any exception relating to the “rights of parties in
possession”, and any other endorsements, if desired by Purchaser.
Notwithstanding the foregoing, Seller shall not be obligated to cause the
issuance of such title policy for any new restrictions or encumbrances
identified after the Permitted Exceptions have been determined, but in that
event, Purchaser’s obligations under this Agreement are contingent upon and
subject to Section 6(e) above.

      Purchase and Sale Agreement   Page 17

 



--------------------------------------------------------------------------------



 



     16. Purchaser’s Duties at Closing. At Closing, and contemporaneously with
the performance by Seller of its obligations hereunder at Closing, Purchaser
shall do the following:
          (a) Deliver to Seller the Purchase Price in cash (subject to credit
for the Earnest Money); and
          (b) Execute and deliver the Escrow Agreement to Seller and the Title
Company; and
          (c) Execute and deliver such other documents as are customarily
executed by a purchaser in connection with the conveyance of similar property in
Travis County, Texas, including all required closing statements, releases,
affidavits, evidences of authority to execute documents, certificates of good
standing, corporate resolutions, and other instruments which are reasonably
required by the Seller or the Title Company.
     17. Further Cooperation. Purchaser and Seller acknowledge that it may be
necessary to execute documents other than those specifically referred to herein
in order to complete the acquisition of the Property and the other transfers and
transactions contemplated under this Agreement. Purchaser and Seller hereby
agree to cooperate with each other by executing such other documents or taking
such other action as may be reasonably necessary in accordance with the intent
of the parties as evidenced by this Agreement, provided such documents do not
create any additional liability or expense for such party not contemplated by
this Agreement or expressly agreed to be incurred or paid by such party.
     18. Taxes and Assessments.
          (a) Prorations. Ad valorem taxes and all assessments for the Property
shall be prorated to and through the Closing Date. If the Closing shall occur
before the tax rate is fixed for the then current year, the apportionment of ad
valorem taxes shall be on the basis of the tax rate of the preceding year
applied to the latest assessed valuation. Subsequent to the Closing, when the
tax rate is fixed for the year in which the Closing occurs and actual ad valorem
taxes become known, Seller and Purchaser covenant and agree to adjust the
proration and, if necessary, refund or pay such sums as shall be necessary to
effect such adjustment.
          (b) Rollback Taxes. Notwithstanding the foregoing provisions of this
Section 18, if, during the past five (5) years, the Property, or any applicable
portion thereof, has been classified as “agricultural” property, “open space”
property, or any other classification authorized by law to obtain a special or
low ad valorem tax rate, and the sale transaction contemplated by this Agreement
or Purchaser’s change in use of the Property following the Closing results in
the disqualification of the Property for such beneficial tax classification,
then: (a) Seller shall be entirely responsible for any so-called “rollback”
taxes that shall be triggered by reason thereof attributable to any periods
prior to the Closing Date; and (b) if ad valorem taxes for the year in which the
Closing occurs shall subsequently be reassessed or otherwise adjusted by reason
of the loss of the beneficial tax classification, Seller shall be entirely
responsible for the payment of any increased ad valorem taxes resulting
therefrom, it being understood and agreed that Purchaser’s prorated shared of ad
valorem

      Purchase and Sale Agreement   Page 18

 



--------------------------------------------------------------------------------



 



taxes for the year of Closing will continue to be calculated and paid as though
the disqualification and resulting rollback had not occurred.
          (c) Survival. The provisions of this Section 18 shall survive the
Closing.
     19. Closing Costs. Except as otherwise provided herein, each party shall
bear its own costs and expenses, including its own attorneys’ fees.
          (a) Seller shall pay for the preparation of the deed to the Real
Property, the basic title insurance premium for an owner’s policy of title
insurance on the Property, the cost of discharging any mortgage or existing
liens on the Property, the cost of any tax certificates, one-half (1/2) of any
escrow or closing fee charged in connection with this Agreement, and any other
closing costs customarily paid by a seller of similar real property in Travis
County, Texas.
          (b) Purchaser shall pay for the cost of recording the deed, the cost
of imposing any mortgage or liens on the Property, the cost of any endorsements
to the owner’s policy of title insurance (including the survey deletion), any
inspection fees charged by the Title Company, the cost of any mortgagee’s policy
of title insurance, the cost of any instruments to be recorded under the terms
of this Agreement with respect to the Property, Purchaser’s costs of inspecting
the Property, one-half (1/2) of any escrow or closing fee charged in connection
with this Agreement, and any other closing costs customarily paid by a buyer of
similar real property in Travis County, Texas.
     20. Condemnation and Casualty.
          (a) If, prior to the Closing, any portion of the Property shall be
condemned or threatened to be condemned, the parties shall use good faith to
cooperate with each other and resolve such condemnation issues for the mutual
benefit of both parties. If a portion of the Property shall be condemned or
threatened to be condemned that would materially and adversely affect
Purchaser’s ability to develop, construct and use the Project as established in
any Approvals sought by Purchaser (a “Material Portion”), Purchaser may
terminate this Agreement by written notice thereof to Seller upon the earlier of
(i) Closing, or (ii) seven (7) days after Purchaser is notified of such
condemnation proceedings, whereupon the Earnest Money, but not the Extension
Fees, shall promptly be returned to Purchaser. In the event that condemnation
proceedings are instituted or threatened but Purchaser does not timely elect to
terminate this Agreement or the condemnation proceedings are for less than a
Material Portion of the Property, the same shall not affect either party’s
obligations hereunder and Closing shall occur as scheduled herein, and Seller
shall assign any condemnation proceeds to Purchaser at Closing.
     (b) If, prior to the Closing, any portion of the Property shall be damaged
or destroyed by casualty, the parties shall use good faith to cooperate with
each other and resolve such casualty issues for the mutual benefit of both
parties. If a portion of the Property (other than any improvements that are
subject to the UST Removal Work or the Demolition Work) shall be so damaged or
destroyed that would materially and adversely affect Purchaser’s ability to
develop, construct and use the Project as established in any Approvals sought by
Purchaser (a “Material Casualty”), Purchaser may terminate this Agreement by
written notice thereof to Seller upon the earlier of (i) Closing, or (ii) seven
(7) days after Purchaser is notified of such Material Casualty,

      Purchase and Sale Agreement   Page 19

 



--------------------------------------------------------------------------------



 



whereupon the Earnest Money, but not the Extension Fees, shall promptly be
returned to Purchaser. In the event that a casualty occurs but Purchaser does
not timely elect to terminate this Agreement or the casualty is not a Material
Casualty, the same shall not affect either party’s obligations hereunder and
Closing shall occur as scheduled herein, and Seller shall assign any insurance
proceeds to Purchaser at Closing except for insurance proceeds which relate to
any improvements that are subject to the UST Removal Work or Demolition Work.
Purchaser understands and hereby acknowledges that no fire or other casualty
affecting any improvements subject to the UST Removal Work or the Demolition
Work will give rise to any right of termination on the part of Purchaser
hereunder or any right for Purchaser to receive any assignment of insurance
proceeds hereunder.
     21. Default.
          (a) The failure of either Purchaser or Seller to perform any
obligation imposed on Purchaser or Seller, as the case may be, within the time
limits prescribed herein for such performance, or to comply with the agreements
made hereunder, which failure or compliance is not cured within fifteen days for
a non-Closing default and three (3) days for a Closing default, after notice has
been given to the defaulting party by the other party shall constitute a default
under this Agreement.
          (b) Except for any breach or default with respect to Seller’s
warranties and representations set forth in Section 10 and for any failure of
Seller to use commercially reasonable efforts to complete the Closing Conditions
as required in Section 13 above, if Seller is in default under this Agreement,
Purchaser as its sole remedies may (i) terminate this Agreement and the Earnest
Money (including Nonrefundable Earnest Money) and any Extension Fees shall be
paid to Purchaser, or (ii) enforce Seller’s specific performance of this
Agreement. With respect to any breach or default with respect to Seller’s
warranties and representations set forth in Section 10, Purchaser shall have the
remedies set forth in Section 10. With respect to any failure by Seller to use
commercially reasonable efforts to complete the Closing Conditions as required
in Section 13 above, Purchaser shall, as Purchaser’s sole and exclusive remedy
for Seller’s failure to use commercially reasonable efforts to complete the
Closing Conditions as required in Section 13 above, have the right to terminate
this Agreement on or before the Closing Date and recover its actual and
reasonable out-of-pocket expenses incurred in pursuing Purchaser’s Due Diligence
Materials and the Approvals if it elects to terminate this Agreement; provided,
however, that in no event will Purchaser have any right to recover in excess of
$250,000 from Seller under the terms and provisions of this sentence.
Notwithstanding any provision in this Agreement to the contrary, Purchaser will
not have the right to enforce specific performance of Seller’s obligations under
this Agreement or to place a lis pendens on the Property or otherwise encumber
the Property in any way until and unless Purchaser institutes, within ninety
(90) days after the Closing Date an action in a court with jurisdiction and in
venue specified under this Agreement, seeking to enforce specific performance of
Seller’s obligations of this Agreement.
     (c) Except for any breach or default with respect to Purchaser’s Post
Termination Obligations described in Section 8(e) or any other obligations of
Purchaser under this Agreement which expressly survive the termination of this
Agreement or the Closing under this Agreement (collectively, the “Surviving
Purchaser Obligations”), if Purchaser is in default under this Agreement, then
Seller’s sole exclusive remedy shall be to terminate this Agreement, in which

      Purchase and Sale Agreement   Page 20

 



--------------------------------------------------------------------------------



 



event, the Earnest Money (including Nonrefundable Earnest Money) and Extension
Fees shall constitute Seller’s liquidated damages and sole remedy, except for
the indemnity obligations set forth in this Agreement which survive termination
hereof. In the event of any breach or default with respect to the Surviving
Purchaser Obligations, Seller shall be entitled to exercise any rights or
remedies which may be available to Seller at law or in equity.
          (d) Nothing in this Section shall limit or impair the ability of a
party to recover attorney’s fees, as provided elsewhere in this Agreement.
          (e) Seller and Purchaser agree that it is difficult to determine the
actual amount of damages arising from a default, but the amount of the Earnest
Money and Extension Fees is a fair estimate of those damages which has been
agreed to by the parties in a sincere effort to make the damages certain.
          22. Purchaser Representations. Purchaser, to Purchaser’s current,
actual knowledge without any investigation or inquiry represents and warrants to
Seller the following:
          (a) Purchaser is a duly organized and validly existing corporation
under the laws of the State of Delaware.
          (b) Purchaser has, without notice to or consent or joinder of any
other person or entity, the full right, power and authority to enter into and
perform this Agreement, including full right, power and authority to purchase
the Property from Seller.
          (c) Purchaser’s execution, delivery and performance of this Agreement:
(i) are within Purchaser’s power and authority and have been duly authorized;
and (ii) will not conflict with, or with or without notice or the passage of
time, or both, result in a breach of any of the terms and provisions of or
constitute a default under any legal requirement, indenture, mortgage, loan
agreement or instrument to which Purchaser is a party or by which Purchaser is
bound.
          (d) To Purchaser’s current actual knowledge, Purchaser is, and on the
Closing Date will be, financially able to consummate the purchase of the
Property in the manner contemplated by this Agreement.
          (e) Purchaser has no knowledge of any facts or circumstances which
Purchaser has not disclosed to Seller and which would reveal any breach of any
representation, warranty or covenant on the part of Seller under this Agreement.
If Purchaser, prior to Closing, becomes aware of any matter which is the subject
of any representation, warranty or covenant made by Purchaser under this
Agreement and which would make any such representation, warranty or covenant
inaccurate, incomplete or unperformable in any material respect, then Purchaser
will promptly (and prior to the Closing Date) notify Seller in writing of the
existence of such matter. Except in the event that such matter has been created
by or under the control of Purchaser or is due to any act or omission of
Purchaser, Seller must, within five (5) business days after Seller’s receipt of
Purchaser’s notice either (i) accept such modified representation, warranty or
covenant as Purchaser may then give consistent with the facts and

      Purchase and Sale Agreement   Page 21

 



--------------------------------------------------------------------------------



 



circumstances set out in Purchaser’s notice and close the purchase of the
Property under this Agreement, waiving Seller’s rights to object to any matters
which are not covered by such modified representation, warranty or covenant; or
(ii) terminate this Agreement, as Seller’s sole and exclusive remedy. Purchaser
hereby agrees that each of the foregoing representations and warranties shall be
deemed restated by Purchaser effective as of Closing, and shall survive Closing
hereunder for a period of two (2) years. All references in this Section 22 or
elsewhere in this Agreement to “Purchaser’s knowledge” and words of similar
import shall refer to facts within the current actual knowledge of Thurman Case
(but nothing in this Section 22 or the remainder of this Agreement shall imply
or impose any personal liability on the part of Thurman Case). Purchaser
warrants and represents (without any limitation to such warranty and
representation) that Thurman Case is the individual within Purchaser’s
organization that has the greatest personal knowledge of the condition of the
Property and of the matters set forth in this Section 22.
     23. Purchaser Covenants. Purchaser agrees that, between the Effective Date
of this Agreement and the Closing Date, Purchaser will not, without the prior
written consent of Seller (which consent shall not be unreasonably withheld,
conditioned or delayed):
          (a) make any commitments to any governmental authority, utility
company, school board, church or other religious body, or any homeowners
association, or any other organization, group or individual which would be
binding upon Seller or the Property after any termination of this Agreement;
          (b) enter into any leases or other possessory agreements for the
Property which would be binding on Seller or the Property after any termination
of this Agreement;
          (c) enter into or grant any easements, liens, encumbrances or other
contracts or instruments which would be binding upon Seller or the Property
after any termination of this Agreement;
          (d) alter or amend in any way which would be binding upon Seller or
the Property after any termination of this Agreement, the zoning of the
Property;
          (e) commence any construction activities upon or within the Property;
          (f) transfer, convey, dispose of or remove any portion of the
Property; or
          (g) terminate or amend or purport to terminate or amend any service
contract, maintenance contract or other contract of any kind relating to the
Property.
     24. Broker’s Commissions. If, and only if, the Closing actually occurs and
Purchaser enters into a written construction management agreement with Jones
Lang LaSalle of Texas (the “Broker”), Seller shall pay Broker a real estate
commission in an amount determined by separate agreement between Broker and
Purchaser at Closing, subject to the terms and conditions of such separate
agreement. In the event that the commission specified in such separate agreement
is less than $560,000.00, then Purchaser and Seller acknowledge and agree that
the Purchase Price due at

      Purchase and Sale Agreement   Page 22

 



--------------------------------------------------------------------------------



 



closing shall be increased or reduced by the difference between $560,000.00 and
the amount of commissions due under the separate agreement. For example, if the
commission amount is increased to $600,000, then the Purchase Price under this
Agreement would be increased by $40,000. Other than the Broker, neither party to
this Agreement has utilized the services of any real estate broker, agent or
salesperson in connection with this transaction, and Seller and Purchaser each
hereby agree to indemnify and defend the other party from any claims for broker
commissions or other compensation of any real estate broker, agent or
salesperson claiming by, through or under the indemnifying party. The reciprocal
obligations of indemnity set forth in the preceding sentence shall survive the
Closing or any termination of this Agreement. The Title Company is hereby
authorized to pay the Broker’s real estate commission out of the sales proceeds
due Seller at Closing. The above referenced real estate sales commission will be
earned only if and when the Closing occurs under this Agreement. If this
Agreement fails to close for any reason, including a breach by either party,
Seller shall have no obligation to pay to Broker the above referenced real
estate sales commission or any other compensation, costs, expenses, fees or
other sums of any kind or nature. Without limitation on the generality of the
foregoing, it is expressly agreed and understood that the Broker will not be
entitled to any real estate sales commission if the parties agree to rescind or
terminate this Agreement. The Broker is not a party to this Agreement. This
Agreement may be amended or terminated without notice to or the consent of the
Broker. The absence of Broker’s signature shall not in any way affect the
validity of this Agreement or any amendment to or termination of this Agreement.
Purchaser understands and hereby acknowledges that neither the Broker nor any
agent operating by, through or under the Broker has any authority to bind Seller
to any warranty, representation or covenant regarding the Property, and further
acknowledges that Purchaser has not relied upon any warranty, representation or
covenant of the Broker or any agent operating by, through or under the Broker in
Purchaser’s decision to purchase the Property. The obligations of the parties
contained in this Section 24 shall survive the Closing or any termination of
this Agreement.
     25. Hazardous Materials and Environmental Laws. For purposes of this
Agreement, the following terms shall have the meanings set forth below:
          (a) “Hazardous Material” or “Hazardous Substance” shall mean any
substance, material, waste, pollutant, irritant, or contaminant defined, listed,
or referred to in any Environmental Law (together with any amendments thereto,
regulations promulgated thereunder and all substitutions thereof) as being
either hazardous or toxic, including without limitation, petroleum, petroleum
byproducts or derivatives, and polychlorinated biphenyls.
          (b) “Environmental Law” or “Environmental Laws” shall mean each and
every applicable federal, state, regional, county or municipal statute,
ordinance, rule, regulation, order, code, directive or requirement, relating to
the environment or Hazardous Substance, including without limitation the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. § 9601 et seq.; the Federal Water Pollution and Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; and any underground storage
tank laws, now or hereafter existing, together with all successor statutes,
ordinances, rules, regulations, orders, directives or requirements now or
hereafter existing.

      Purchase and Sale Agreement   Page 23

 



--------------------------------------------------------------------------------



 



     26. Notices. Any notice provided for or permitted to be given hereunder
must be in writing and may be given by: (i) depositing same in the United States
Mail, postage prepaid, registered or certified, with return receipt requested,
addressed as set forth in this Section 26, (ii) personally delivering the same
to the party to be notified, (iii) facsimile to the number set forth below;
(iv) delivery by a nationally recognized overnight courier, or (v) in the case
of any notice from Purchaser terminating this Agreement pursuant to any right to
do so granted in this Agreement, by electronic transmission to the email
addresses set forth below. Notice given in accordance herewith shall be
effective upon receipt at the address of the addressee, as evidenced by the
executed postal receipt, facsimile transmission page, or other receipt for or
proof of delivery. For purposes of notice the addresses of the parties hereto
shall, until changed, be as follows:

          Seller:   Fortis Communities-Austin, L.P.     Attn: David J. Cox    
3801 Bee Caves Road, Suite 125     Austin, TX 78746
 
  Phone:   512-493-1084
 
  Fax:   512-493-1081
 
  Email:   dcox@trustlanddevco.com
 
        With a copy to:   Armbrust & Brown, L.L.P.     Attn: Samuel D. Byars    
100 Congress, Suite 1300     Austin, TX 78701
 
  Phone:   512-435-2303
 
  Fax:   512-435-2360
 
  Email:   sbyars@abaustin.com
 
        Purchaser:   Cirrus Logic, Inc.     Attn: Thurman Case     2901 Via
Fortuna     Austin, TX 78746
 
  Phone:   512-851-4000
 
  Fax:   512-851-4500
 
  Email:   Thurman.Case@cirrus.com
 
        With a copy to:   McLean & Howard, L.L.P.     Attn: Jeffrey S. Howard  
  1004 Mopac Circle, Suite 100     Austin, Texas 78746
 
  Phone:   (512) 328-2008
 
  Fax:   (512) 328-2409
 
  Email:   jhoward@mcleanhowardlaw.com

     27. Complete Agreement; Modification. This Agreement is the entire
understanding and agreement between the parties concerning the matters set forth
herein and supersedes all prior

      Purchase and Sale Agreement   Page 24

 



--------------------------------------------------------------------------------



 



agreements and understandings, if any, regarding the subject matter hereof. No
modification of this Agreement shall be effective unless in writing and signed
by both parties.
     28. Applicable Law; Venue. This Agreement is to be construed under Texas
law, and venue for any disputes hereunder shall be in Travis County, Texas.
     29. Binding Effect; Assignment. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns. Purchaser may assign this
Agreement with the prior written consent of the Seller (which consent shall not
be unreasonably withheld, conditioned or delayed) provided that such assignment
is to an entity controlled by, under the control of, or in common control with
Purchaser (an “Affiliate”). Purchaser may only assign this Agreement to any
third party other than an Affiliate with the prior written consent of the
Seller, which consent may be withheld, conditioned or delayed by Seller for any
reason or no reason, in Seller’s sole and absolute discretion. No assignment of
this Agreement by Purchaser (whether to an Affiliate or otherwise) shall be
valid unless and until the assignee expressly assumes all obligations of
Purchaser hereunder and Seller approves the assignment in writing. Seller may
not assign this Agreement.
     30. No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum, affidavit or other instrument evidencing this
Agreement or relating hereto (other than the closing documents contemplated
hereunder) shall ever be recorded in the Real Property Records of Travis County,
Texas, or in any other public records. Should Purchaser ever record or attempt
to record any such instrument, then, notwithstanding any provision herein to the
contrary, such recordation or attempted recordation shall constitute a default
by Purchaser hereunder, and, in addition to the other remedies provided for
herein: (i) Purchaser shall be personally liable to Seller for any damages
incurred by Seller as a result of such recordation or attempted recordation,
together with all attorney’s fees and other costs and expenses of any kind or
nature incurred by Seller as a result of such recordation or attempted
recordation; and (ii) Seller shall have the express right to terminate this
Agreement by filing a notice of said termination in the Real Property Records of
Travis County, Texas.
     31. Exculpation. Notwithstanding any provision in this Agreement to the
contrary, it is agreed and understood that Purchaser and Seller shall look
solely to the assets of the other party (including without limitation the
Property in the case of Seller) in the event of any breach or default by such
other party under this Agreement, and not to the assets of: (a) any person or
entity which is a partner or shareholder of such other party, or which otherwise
owns or holds any ownership interest in such other party, directly or indirectly
(each such partner or other holder or owner of any interest in Seller being
referred to herein as a “Subtier Owner”); (b) any person or entity which is a
partner in or otherwise owns or holds any ownership interest in any Subtier
Owner, whether directly or indirectly; (c) any person or entity serving as an
officer, director, employee or otherwise for or in such other party; or (d) any
person or entity serving as an officer, director, employee or otherwise for or
in any Subtier Owner. This Agreement is executed by one or more persons (the
“Signatories”, whether one or more) of Seller and Purchaser solely in their
capacities as representatives of the Seller, Purchaser or a Subtier Owner of
Seller and Purchaser and not in their own individual capacities. Purchaser and
Seller hereby release and relinquish the Signatories from any and all personal
liability for any matters or claims of any kind which arise under or in
connection with or as

      Purchase and Sale Agreement   Page 25

 



--------------------------------------------------------------------------------



 



a result of this Agreement. The foregoing release of liability shall be
effective with respect to and shall apply to all claims against any owners of
Seller and Purchaser and any owners of any Subtier Owner regardless of whether
such claims arise as a result of any liability which the Signatories may have as
owners of the Seller, Purchaser or any Subtier Owner, or otherwise.
     32. Time of Essence. Time is of the essence of this Agreement.
     33. Attorneys’ Fees. Any party to this Agreement bringing suit against the
other in respect to any matters relating to this Agreement may, if successful in
such suit, recover from the non-prevailing party its costs of court and
reasonable attorneys’ fees and associated legal expenses in such suit.
     34. Severability. If any provision of this Agreement is illegal, invalid,
or unenforceable under present or future laws, then, and in that event, it is
the intention of the parties that the remainder of this Agreement shall not be
affected thereby, and it is also the intention of the parties that in lieu of
each provision of this Agreement that is illegal, invalid, or unenforceable,
there be added as a part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible, and shall
be legal, valid, and enforceable.
     35. Waiver. Any failure by a party hereto to insist, or any election by a
party not to insist, upon strict performance by the other party of any of the
terms, provisions, or conditions of this Agreement shall not be deemed to be a
waiver thereof or of any other term, provision, or condition hereof, and such
party shall have the right at any time or times thereafter to insist upon strict
performance of any and all of the terms, provisions, and conditions of this
Agreement.
     36. Counterparts; Facsimile Execution. To facilitate execution, this
instrument may be executed in any number of counterparts as may be convenient or
necessary, and it shall not be necessary that the signatures of all parties be
contained in anyone counterpart hereof. Additionally, the parties hereto hereby
covenant and agree that, for purposes of facilitating the execution of this
instrument: (i) the signature pages taken from separate individually executed
counterparts of this instrument may be combined to form multiple fully executed
counterparts; and (ii) a facsimile signature or a signature sent by electronic
mail shall be deemed to be an original signature for all purposes. All executed
counterparts of this instrument shall be deemed to be originals, but all such
counterparts, when taken together, shall constitute one and the same agreement.
     37. Time Periods. If any date for performance or the conclusion of any time
period provided for herein falls on a weekend or a legal holiday, the date for
performance or the conclusion of such time period, as the case may be, shall be
deemed to be extended until the next business day.
     38. Construction. Descriptive headings used in this Agreement are for
convenience only, and are not intended to control or effect the meaning or
construction of any provision of this Agreement. Where required for proper
interpretation, words used herein in the singular tense shall include the
plural, and vice versa; the masculine gender shall include the neuter and the
feminine, and vice versa. As used in this Agreement, the words “hereof,”
“herein,” “hereunder” and words of similar import shall mean and refer to this
entire Agreement, and not to any particular paragraph or subsection, unless the
context clearly indicates otherwise. Both parties, and their respective counsel,

      Purchase and Sale Agreement   Page 26

 



--------------------------------------------------------------------------------



 



have participated in the review and negotiation of this Agreement; therefore,
this Agreement shall be construed without presumption of any rule requiring
construction to be made against the party causing same to be drafted.
     39. Effective Date. Any reference herein to the “Effective Date” shall mean
the date on which a fully-executed original of this Agreement has been delivered
to and receipted by the Title Company.
     40. Confidentiality. Seller and Purchaser shall keep confidential each of
the provisions of this Agreement, the Property Documents, the Purchaser Due
Diligence Materials, the Approvals and all business strategy, plans,
discoveries, or marketing information in connection herewith, except (a) if and
to the extent the information is already a matter of public knowledge; (b) such
disclosures as may be necessary to each party’s broker, lender, attorney,
accountant, and other consultants (collectively, “Permitted Confidants”); or
(c) such disclosures as are required by law or by any litigation between the
parties hereto. Seller and Purchaser shall also timely require each of its
Permitted Confidants to keep such information strictly confidential as well. The
foregoing duties of confidentiality shall continue until the purchase
contemplated hereby is fully completed.
[Signatures on following pages]

      Purchase and Sale Agreement   Page 27

 



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the Purchaser and Seller have executed this Agreement on
the dates shown below TO BE EFFECTIVE as of the Effective Date.

                  SELLER:
 
                FORTIS COMMUNITIES-AUSTIN, L.P.,     a Delaware limited
partnership
 
                By its general partner:     FORTIS COMMUNITIES, L.L.C.,     a
Delaware limited liability company
 
           
 
  By:   /s/ David Cox    
 
           
 
  Name:   David Cox    
 
           
 
  Title:   Manager    
 
           
 
  Date:   03/24/2010    
 
           
 
                PURCHASER:
 
                CIRRUS LOGIC, INC., a Delaware corporation
 
           
 
  By:   /s/ Thurman K. Case    
 
           
 
  Name:   Thurman K. Case    
 
           
 
  Title:   Chief Financial Officer    
 
           
 
  Date:   03/24/2010    
 
           

CONSENT TO TRANSFER
     Cypress V, L.L.C., a Delaware limited liability company joins in the
execution of this Agreement for the sole and limited purpose of evidencing its
consent to the transaction under the Agreement and its agreement to execute,
acknowledge and deliver (at the Closing under the Agreement) a termination and
release of the “Transfer Restriction Agreement” recorded as Document
No. 2005107311 in the Official Public Records of Travis County, Texas. Seller
will join in the execution, delivery and recordation of such termination and
release agreement.
     CYPRESS V, L.L.C., a Delaware limited liability company

                  By:   /s/ M. Timothy Clark         M. Timothy Clark, Manager 
           

      Purchase and Sale Agreement   Page 28

 



--------------------------------------------------------------------------------



 



TITLE COMPANY RECEIPT
     The undersigned Title Company hereby acknowledges receipt of a fully
executed counterpart of this Agreement as of the 24th___day of _March, 2010 (the
“Effective Date”) and agrees to accept, hold, return and disburse the Earnest
Money referred to in such Agreement strictly in accordance with the provisions
hereof.

                  HERITAGE TITLE COMPANY OF AUSTIN,     INC., a Texas
corporation
 
           
 
  By:   /s/ John P. Bruce    
 
           
 
  Name:   John P. Bruce    
 
           
 
  Title:   Senior Vice President    
 
           

      Purchase and Sale Agreement   Page 29

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PROPERTY DESCRIPTIONS AND DEFINITIONS
     1. “Deposits and Refunds” shall mean and refer to all of Seller’s right,
title and interest (if any) in and to: (a) all prepaid rents, security deposits
and/or other deposits of any kind or nature which have been delivered to Seller
with respect to or in connection with the Personal Property and/or the Real
Property; (b) all utility deposits and/or other deposits of any kind or nature
which are held by any utility providers, governmental entities or other third
parties with respect to or in connection with the Personal Property and/or the
Real Property; and (c) all prepaid expenses or fee credits of any kind or nature
which relate to or concern the Property, including without limitation all
prepaid impact fees and/or impact fee credits.
     2. “Plans and Reports” shall mean and refer to all land plans, construction
plans and specifications, engineering reports, environmental reports, technical
reports, drawings, surveys, utility studies, market studies, marketing reports,
appraisals, cost estimates and/or any other reports or data of any kind or
nature covering or relating the Real Property which are in the possession of
Seller or may be obtained by Seller, including, without limitation, all work
product and file materials (including CAD file and other electronic files) of
any third party consultants (other than attorneys) who have done work in
connection with the Real Property, and including any and all rights to fully
utilize and modify same.
     3. “Claims and Causes of Action” shall mean and refer to all claims and
causes of action (if any) relating to the Personal Property and/or the Real
Property.
     4. “Warranties” shall mean and refer to all warranties, guarantees, and
indemnities relating to the UST Removal Work, the Demolition Work, the Personal
Property and/or the Real Property, and all claims thereunder.
     5. “Governmental Approvals and Permits” shall mean and refer to all
consents, authorizations, approvals, permits, licenses, and/or applications of
any kind or nature which have been issued by or which are on file with any
governmental agencies, departments or authorities with respect to the Real
Property, including, without limitation, all zoning approvals, site plan
approvals, side development premises, subdivision approvals, special permit
approvals, land development permits, building permits, and/or certificates of
occupancy.
     6. “Utility Service Permits” shall mean and refer to all water, wastewater,
electric, gas, cable television, telephone, and other utility service rights,
commitments, permits, agreements and/or applications relating to or benefiting
the Real Property, including, without limitation, all utility taps, utility
commitments, and/or utility meters and utility service agreements.
     7. “Utility Service Rights” shall mean and refer to all of Seller’s right,
title and interest in and to all waterlines, wastewater lines, and all other
lines, facilities or improvements of any kind or nature which provide water,
wastewater, electric, natural gas, cable television, telephone and other
services to the Real Property. Without limitation on the generality of the
foregoing, the Utility

      Purchase and Sale Agreement   Page 30

 



--------------------------------------------------------------------------------



 



Service Rights include all of the right, title, and interest of Seller in and to
all utility lines or improvements arising by virtue of the Utility Service
Permits.
     8. “Street and Drainage Rights” shall mean and refer to all of Seller’s
right, title and interest in and to all off-site street and drainage
improvements of any kind or nature which provide roadway access or drainage
service to the Property.
     9. “Developer’s Rights” shall mean and refer to all of Seller’s rights as
declarant or otherwise under any restrictive covenants or other agreements or
documents of any kind or nature relating to or concerning all or any portion of
the Property.
     10. “Intangible Property” shall mean and refer to all intangible property
of any kind or nature owned or held by Seller in connection with the Personal
Property, the Real Property and/or the businesses now conducted thereon or
therein, and the right to the use thereof, including without limitation, all
indemnities or claims which Seller may have with respect to the Personal
Property and/or the Real Property, and all of Seller’s right, title and interest
in and to all trade names, trade marks, logos, or other identifying materials
used in connection with the Property.
     11. “Seller’s Contracts” shall mean and refer to all Seller’s rights and
interests in any leases applicable to the Property and any other contracts
relating to the Property that Purchaser has expressly agreed in writing to
assume.

      Purchase and Sale Agreement   Page 31

 